                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                           Case No. 15-cr-20597-01

v.                                                         Honorable Thomas L. Ludington

D-1, DANIEL JASON HARRINGTON,

                      Defendant.

_______________________________________/

       ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
RECOMMENDATION, DENYING MOTION TO VACATE, DENYING CERTIFICATE
  OF APPEALABILITY, DENYING LEAVE TO APPEAL IN FORMA PAUPERIS,
                    DENYING MOTION TO STRIKE

       On September 23, 2015, Defendant Daniel Jason Harrington was indicted on three counts

of distribution of methamphetamine and one count of criminal forfeiture. ECF No. 1. On April 13,

2016, a superseding indictment was returned charging Harrington with numerous counts related to

distribution of methamphetamine and one count of criminal forfeiture. ECF No. 54. On February

7, 2017, Harrington pleaded guilty to Count Eleven of the superseding indictment, which charged

him with knowingly possessing methamphetamine with intent to distribute. ECF No. 121.

Harrington’s Rule 11 plea agreement included an appeal waiver. ECF No. 121 at 8–9.

       Despite that waiver, Harrington appealed his sentence. ECF No. 143. The Sixth Circuit

granted the Government’s motion to dismiss the appeal based on the appeal waiver in Harrington’s

Rule 11 plea agreement. The court noted that “Harrington does not dispute that his plea hearing

comported with Federal Rule of Criminal Procedure 11(b), and he does not argue that he entered

the agreement unknowingly or involuntarily.” Id. at PageID.739. It further held that “where, as

here, the ‘defendant testified at his plea hearing that he had reviewed the plea agreement with
counsel, that he understood all of the agreement’s provisions, and that his guilty plea was not

coerced,’ a court may only conclude that he entered the ‘plea agreement–and accepted the waiver

of appellate rights contained therein–knowingly and voluntarily.’ United States v. Calderon, 388

F.3d 197, 200 (6th Cir. 2004).” Id.

       Harrington subsequently filed a motion to vacate his sentence under 28 U.S.C. §2255. ECF

No. 148. The motion was referred to Magistrate Judge Morris who issued a report recommending

that Harrington’s motion be denied. ECF No. 163. Harrington subsequently filed twelve objections

to Judge Morris’s recommendations. ECF No. 168.

                                                I.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the magistrate judge; the Court may not act solely on the

basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the



                                               -2-
arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 II.

       Each of Harrington’s twelve objections will be addressed in turn.

                                                 A.

       Harrington’s first objection is that he did not plead guilty to “possessing with intent to

distribute 5 grams or more of methamphetamine,” but instead pleaded guilty to aiding and abetting.

ECF No. 164 at PageID.923. This assertion is contradicted by the Rule 11 Plea Agreement which

provides:

       Defendant will enter a plea of guilty to count 11 of the third superseding indictment
       which charges him with, aided and abetted by another, knowingly possessing with
       intent to distribute 5 grams or more of methamphetamine, also known as crystal
       meth and Ice, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(B).

ECF No. 121 at PageID.580 (emphasis added). Grammatically, the word “him” is the subject of

the sentence and the word “possessing” is the verb. Within the sentence is the phrase “aided and

abetted by another.” The word “another” is the subject and the words “aided and abetted” are the

verbs. Accordingly, Harrington was the party possessing the methamphetamine and another

individual was the party aiding and abetting Harrington in his possession of the methamphetamine.

Harrington pleaded guilty to possession of methamphetamine with intent to distribute.

                                                -3-
                                                B.

       Harrington’s second objection concerns a question asked by his attorney, Mr. Perry, during

Harrington’s Rule 11 colloquy. After reviewing the plea agreement with Harrington, Judge Morris

allowed Mr. Perry to question Harrington in order to “question him as to the factual basis” of the

plea agreement. ECF No. 134 at PageID.379. Mr. Perry initially asked Harrington if he was

pleading guilty to aiding and abetting others in the possession of methamphetamine.           The

Government swiftly identified Mr. Perry’s mistake. Mr. Perry corrected himself and asked

Harrington if he was pleading guilty to possession of methamphetamine.

       Harrington contends that he was “blind-sided” by Mr. Perry’s statements because “Mr.

Perry never took the time with this addition to advise or counsel Petitioner.” ECF No. 164 at

PageID.924. Petitioner’s contention is contradicted by the plea agreement which, as explained

above, explicitly stated that Petitioner was pleading guilty to possession of methamphetamine. His

contention is further contradicted by the plea hearing transcript which provides:

       MR. PERRY: Mr. Harrington, you are pleading guilty to aiding and abetting known
       and unknown individuals in the crime of possession of methamphetamine, also
       known as crystal meth; is that true?

       THE DEFENDANT: Yes.

       MR. PERRY: And those --

       MS. PARKER: Excuse me, it’s possession with intent to distribute.

       MR. PERRY: I’m sorry, I misspoke. With that clarification; is that true?

       THE DEFENDANT: Yes.

       MR. PERRY: And this occurred sometime between December 14 -- excuse me,
       mid-December, 2014, correct?

       THE DEFENDANT: Correct.




                                               -4-
       MR. PERRY: Sometime after that. And you possessed methamphetamine with the
       intent to distribute part of it, correct?

       THE DEFENDANT: Correct.

       MR. PERRY: And you also used some of it, correct?

       THE DEFENDANT: That’s correct.

       MR. PERRY: And you possessed at least 5 grams of a mixture --

       THE DEFENDANT: Correct.

       MR. PERRY: -- or a substance containing methamphetamine, which is also known
       as crystal meth or Ice; is that correct?

       THE DEFENDANT: Correct.

       MR. PERRY: Okay.

       THE COURT: And at the time you knew it was methamphetamine, right, Mr.
       Harrington?

       THE DEFENDANT: Yes.

ECF No. 134 at PageID.679-681. As demonstrated by the transcript, Mr. Perry corrected his initial

misstatement and Harrington affirmed multiple times that he was pleading guilty to possession of

methamphetamine.

                                                C.

       Harrington’s third objection is that Judge Morris incorrectly characterized his claim as

ineffective assistance of counsel, when in reality he was making “a direct attack on the plea

contract itself.” Id. at PageID.926. He claims that both he and the Government were under the

mistaken belief that he had two or more drug felonies. Harrington contends that this is significant

because the Government indicated that if Harrington set aside the plea agreement, it reserved the

right to file additional drug felonies under 21 U.S.C. §851. During the hearing, the Government

stated, “The Government did file the notice alleging one drug felony for purposes of 851. We could

                                               -5-
allege additional ones if [Petitioner] withdraws the plea…” ECF No. 134 at PageID.669. Later in

the hearing, Mr. Perry requested a brief recess in order to more fully explain the situation to

Harrington. Following the recess, Mr. Perry explained to the Court:

        MR. PERRY: Your Honor, if I may, though, I want to thank the Court for allowing
       me an opportunity to have some privacy with my client to further discuss the Rule
       11 and to make certain that things were accurate and complete. And even though
       we’ve had three occasions before this to go over it, my client did have a question
       regarding the notice pursuant to 851, and I’ve explained to him exactly what it says,
       and he understands that the language there is clear and that, notwithstanding the
       language, which we’ve gone over again, he wishes to proceed with the plea; is that
       correct?

       THE DEFENDANT: Correct.

ECF No. 134 at PageID.673.

       Harrington’s presentence investigation report sets forth multiple drug felony convictions.

Harrington testified during the hearing that he understood the 21 U.S.C. §851 Notice. Neither

Harrington nor the Government were mistaken regarding Harrington’s prior drug convictions.

                                                D.

       Harrington’s fourth objection is that Judge Morris “attempts to make it appear as though

Petitioner’s claims have been previously brought up and denied under direct appeal…” ECF No.

164 at PageID.928. He cites to the Report and Recommendation where Judge Morris outlines the

law regarding claims previously brought and denied on appeal. Judge Morris was explaining the

law in this portion of her report. She was not stating that Harrington’s claims had already been

addressed on direct appeal. Accordingly, Harrington’s fourth objection will be overruled.

                                                E.

       In his fifth objection, Harrington argues that he should be permitted to contest his sentence.

He quotes the Government’s statements from the plea hearing, which provide:




                                               -6-
       As part of this agreement, Harrington reserves the right to contest any role
       adjustment and both the two-point enhancement for credible threat of violence and
       the two-point enhancement for obstruction of justice.

       Harrington also reserves the right to contend that the probation office has
       incorrectly scored his February 1998 methamphetamine conviction and his
       December 2002 drug conviction because, as Harrington claims, those convictions
       were retroactively reduced to misdemeanors.

ECF No. 134 at PageID.667. Harrington was given the opportunity to contest his sentencing

guideline in his sentencing memorandum and during his sentencing hearing. ECF Nos. 132, 134.

In fact, Mr. Perry did contest the sentencing guidelines in his sentencing memorandum. ECF No.

132 at PageID.625-626. Any further issue that Harrington had with his sentencing guidelines

should have been presented in his appeal, not in a §2255 motion.

                                                 F.

       In his sixth objection, Harrington contends that the Government did not comply with 21

U.S.C. §851 which provides:

       No person who stands convicted of an offense under this part shall be sentenced to
       increased punishment by reason of one or more prior convictions, unless before
       trial, or before entry of a plea of guilty, the United States attorney files an
       information with the court (and serves a copy of such information on the person or
       counsel for the person) stating in writing the previous convictions to be relied upon.

21 U.S.C. §851. On June 3, 2016, the Government provided a notice of penalty enhancement which

provided

       Daniel Harrington, defendant herein, has been convicted previously of a felony
       drug offense. Therefore, upon conviction for a drug offense charged in the present
       case, the defendant will be subject to the enhanced penalty provisions in the federal
       criminal code.

ECF No. 80. Additionally, Harrington’s plea agreement provides “The defendant agrees that the

government has a basis in law and fact for filing the notice alleging that the defendant has a single

prior drug felony conviction under 2l U.S.C. §851, and that the filing of that notice increases the



                                                -7-
statutory penalties for the defendant.” ECF No. 112 at PageID.586. During the sentencing hearing,

the Government also referenced Harrington’s multiple felony convictions contained within the

presentence report. ECF No. 147 at PageID.754. Accordingly, the Government complied with the

requirements of 21 U.S.C. §851.

                                                 G.

       In his seventh, eighth, and ninth objections, Harrington takes issue with Judge Morris’s

conclusion that Harrington’s “remaining grounds, wherein he complains about his sentence may

only be raised on direct appeal.” Id. at PageID.929. Judge Morris was correct. As stated by the

Sixth Circuit, “[N]onconstitutional claims not raised at trial or on direct appeal are waived for

collateral review except where the errors amount to something akin to a denial of due process…”

Grant v. U.S., 72 F.3d 503, 506 (6th Cir. 1996). Harrington’s claims do not rise to such a level as

to merit consideration in a §2255 motion.

                                                 H.

       In his tenth objection, Harrington takes issue with Mr. Perry’s actions related to an

evidentiary hearing which was held to resolve several guideline disputes. ECF No. 147 at

PageID.742. The hearing was held on August 9, 2017. The Court ordered a continuation of the

hearing until September 21, 2017 to allow the parties to submit supplemental briefing. The next

week, Mr. Perry wrote Harrington a letter explaining, “Please be advised that the Court has

rescheduled the continuation of the Evidentiary Hearing and the Sentencing Hearing for Thursday,

September 21, 2017, at 2:00 p.m.” ECF No. 148 at PageID.800.

       The Court subsequently cancelled the supplemental briefing and continuation and instead

held only the sentencing hearing. In his affidavit, Mr. Perry testified:

       During the sentencing hearing, all witnesses that had a reasonable opportunity to
       testify in a manner which would benefit the ultimate outcome for the Defendant

                                                -8-
       were produced and testified. Counsel sought and received from the Court travel
       expenses for defendant’s witnesses to appear and testify on Defendant’s behalf at
       the Sentencing hearing. On the day that sentence was pronounced, all such
       witnesses had testified and the Government’s witnesses were fully cross-examined.
       The Defendant was very well aware of his right to testify. That opportunity was
       discussed between the Defendant and counsel at every stage of the Defendant’s
       criminal proceedings. It was counsel’s advice that the Defendant exercise his right
       to remain silent. The Defendant declared unequivocally, at every juncture, that he
       understood his right to remain silent and that he did not wish to testify.

ECF No. 161-1 at PageID.896-897.

       In his objection, Harrington objects to Judge Morris’s conclusion that “counsel was not

ineffective for failing to conclude an evidentiary hearing.” ECF No. 164 at PageID.936. Harrington

contends that he was going to testify at the conclusion of the evidentiary hearing. However, he has

provided no evidence to call into question Mr. Perry’s affidavit and representation that Harrington

decided to not testify. Furthermore, as stated by Judge Morris “[e]ven if the choice were made by

counsel not to have Petitioner testify, that would be a strategic decision that does not show

ineffective assistance.” ECF No. 163 at PageID.917. Accordingly, Harrington’s tenth objection

will be overruled.

                                                  I.

       In his eleventh objection, Harrington again contests his guideline calculation, but packages

the argument as a claim of ineffective assistance of counsel. This is not permissible. United States

v. Joiner, 183 F.3d 635, 644 (7th Cir. 1999) (“[G]arden-variety attacks on his sentence he wants

to raise [on direct appeal], in the guise of a claim of ineffective assistance of counsel, are exactly

the sort of claims he knowingly and intelligently waived his right to present…”).

                                                  J.

       In his twelfth and third objections, Harrington contends that he rejected the Plea

Agreement. He quotes Mr. Perry’s affidavit in which Mr. Perry testified



                                                -9-
       From the very beginning of my representation and continually until his acceptance
       of a Rule 11, the Defendant was very, very adamant that he would not accept any
       plea offers.

ECF No. 161-1 at PageID.895. Harrington only quoted the above sentence in his objection, but the

following sentences from Mr. Perry’s affidavit demonstrate that Harrington did knowingly consent

to a Rule 11 plea agreement. It provides:

       Notwithstanding his position, Counsel made full timely disclosures of any and all
       possible opportunities to plead pursuant to a Rule 11. Defendant fully read, each
       and every Rule 11 offered and discussed them with counsel in great detail. He
       discussed with counsel not only the factual portions but the specific statutes to
       which he was pleading and the potential sentencing guidelines…The Defendant
       read everything regarding his case. He was provided with complete discovery and
       all correspondence regarding his case. He read and discussed with counsel each and
       every proffered Rule 11. He read and fully vetted every part of the Rule 11 which
       he signed and under which he plead [sic].

Id. at PageID.896. Though Harrington may have initially opposed entering into the plea agreement,

he ultimately elected to enter into the plea agreement.

                                                III.

       Harrington filed a motion to strike the Government’s response to his objections to Judge

Morris’s Report and Recommendation. ECF NO. 168. Harrington contends that the Government’s

filing does not comply with the process for objecting to the Report and Recommendation.

However, the Government was not filing objections to the Report and Recommendation. Rather,

it was filing a response to Harrington’s objections. Filing a response is permissible pursuant to

Federal Rule of Civil Procedure 72(b)(2) which provides “A party may respond to another party’s

objections within 14 days after being served with a copy.” The Government complied with this

rule. Accordingly, Harrington’s motion to strike the Government’s response will be denied.

                                                IV.




                                               - 10 -
       Before Petitioner may appeal this Court’s dispositive decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

may issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

showing threshold is met if Petitioner demonstrates that reasonable jurists would find the district

court’s assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel, 529 U.S.

473, 484-85 (2000). “A petitioner satisfies this standard by demonstrating that…jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). In applying that standard, a district court may not conduct

a full merits review, but must limit its examination to a threshold inquiry into the underlying merit

of Petitioner’s claims. Id. at 336-37. “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rules Governing § 2254 Cases,

Rule 11(a), 28 U.S.C. foll. § 2254.

       Petitioner has not made a substantial showing of the denial of a constitutional right.

Accordingly, a certificate of appealability is not warranted in this case. Furthermore, Petitioner

should not be granted leave to proceed in forma pauperis on appeal, as any appeal would be

frivolous. See Fed. R. App. P. 24(a).

                                                 V.

       Accordingly, it is ORDERED that Petitioner’s objections to the Report and

Recommendation, ECF No. 164, are OVERRULED.

       It is further ORDERED that the Report and Recommendation, ECF No. 163, is

ADOPTED.




                                               - 11 -
      It is further ORDERED that Petitioner’s motion to vacate his sentence under §2255, ECF

No. 148, is DENIED.

      It is further ORDERED that a certificate of appealability is DENIED.

      It is further ORDERED that permission to proceed in forma pauperis on appeal is

DENIED.

      It is further ORDERED that Petitioner’s motion to strike the Government’s response, ECF

No. 168, is DENIED.

      Dated: October 15, 2019                                              s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge




                                              PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was served
                      upon each attorney of record herein by electronic means and to Daniel
                      Jason Harrington #51508-039, MCKEAN FEDERAL CORRECTIONAL
                      INSTITUTION, Inmate Mail/Parcels, P.O. BOX 8000, BRADFORD, PA
                      16701 by first class U.S. mail on October 15, 2019.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                      - 12 -
